      Case 1:19-cv-04355-LGS-GWG Document 510 Filed 08/04/20 Page 1 of 7


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
UNITED STATES SECURITIES AND                                  :
EXCHANGE COMMISSION,                                          :
                           Plaintiff,                         :
                                                              :   19 Civ. 4355 (LGS)(GWG)
                           v.                                 :
                                                              :     OPINION & ORDER
MYKALAI KONTILAI, COLLECTOR’S                                 :
COFFEE, INC., et al.                                          :
                           Defendants                         :
------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        In May 2019, the United States Securities and Exchange Commission (“SEC”) brought

civil fraud charges against Mykalai Kontilai (“Kontilai”) and Collectors Coffee, Inc. (“CCI,”

collectively “Defendants”). On April 24, 2020 (the “April Order”), Magistrate Judge Gabriel

Gorenstein (1) directed Kontilai to “produce all tax returns since the 2014 tax year that are in his

‘possession, custody or control’” and (2) denied the SEC’s application to compel Kontilai to

produce certain real property records on the grounds that “the SEC literally offers no argument to

counter Kontilai’s assertion of the Fifth Amendment privilege.” Both the SEC and Kontilai

moved for reconsideration of the April Order.

        On June 1, 2020, Judge Gorenstein ruled on the motions for reconsideration (the “June

Order”), and (1) denied Kontilai’s motion for reconsideration of the April Order’s direction to

produce the tax returns, and (2) granted in part the SEC’s motion for reconsideration of the April

Order’s denial of the SEC’s motion to compel, “to the extent of permitting the SEC to address the

merits of Kontilai’s Fifth Amendment argument” in a supplemental brief. On June 15, 2020,

Kontilai filed timely objections (the “Objections”) to Judge Gorenstein’s June Order pursuant to

Fed. R. Civ. P. 72(a). For the following reasons, the Objections are overruled and the June Order

is adopted in its entirety.
      Case 1:19-cv-04355-LGS-GWG Document 510 Filed 08/04/20 Page 2 of 7


       I.      Standard of Review

       “Matters concerning discovery generally are considered ‘nondispositive’ of the litigation.”

Thomas E. Hoar, Inc. v. Sara Lee Corp., 900 F.2d 522, 525 (2d Cir. 1990); accord David v.

Weinstein Co. LLC, No. 18 Civ. 5414, 2020 WL 4042773, at *3 (S.D.N.Y. July 17, 2020). A

magistrate judge’s order granting a nondispositive motion may be overturned only if it “is clearly

erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). “An order is ‘clearly erroneous’ when the

entire evidence leaves the district court ‘with the definite and firm conviction that a mistake has

been committed.’” Nike, Inc. v. Wu, 349 F. Supp. 3d 346, 353 (S.D.N.Y. 2018) (quoting FDIC v.

Providence Coll., 115 F.3d 136, 140 (2d Cir. 1997)). “An order is ‘contrary to law’ when it fails

to apply or misapplies relevant statutes, case law or rules of procedure.” Id. (internal quotation

omitted). “[M]agistrate judges are afforded broad discretion in resolving nondispositive disputes

and reversal is appropriate only if their discretion is abused.” Winfield v. City of New York, No.

15 Civ. 5236, 2017 WL 5054727, at *2 (S.D.N.Y. Nov. 2, 2017) (quotation and citation omitted).

“Thus, the party seeking to overturn a magistrate judge’s decision carries a heavy burden.”

Weinstein Co. LLC, 2020 WL 4042773, at *3 (quotation marks and alterations omitted).

       II.     DISCUSSION

               A.      Tax Records

       Kontilai’s objection to the June Order denying Kontilai’s motion for reconsideration is

overruled.

       In the April Order, Judge Gorenstein held that “Kontilai’s invocation of the Fifth

Amendment as to the production of his tax returns is overruled” and ordered him to “produce all

his tax returns since the 2014 tax year that are within his ‘possession, custody, or control.’” In

the June Order, Judge Gorenstein declined to reconsider the April Order on two separate grounds.



                                                  2
      Case 1:19-cv-04355-LGS-GWG Document 510 Filed 08/04/20 Page 3 of 7


First, Judge Gorenstein found that Kontilai had not raised the argument he made in his motion for

reconsideration that the SEC had not “met the heightened burden required to compel production

of tax returns” in his opposition to the SEC’s initial application to compel, and denied the motion

for reconsideration on that ground alone. Judge Gorenstein also distinguished the case cited by

Kontilai in support of the argument, Commodity Futures Trading Comm’n v. Thomas W. Collins,

997 F.2d 1230 (7th Cir. 1993). Second, Judge Gorenstein found that “Kontilai’s ‘heightened

standard’ argument fails on the merits,” applying the “compelling need” standard required by the

Second Circuit. See Xiao Hong Zheng v. Perfect Team Corp., 739 F. App'x 658, 660 (2d Cir.

2018). Judge Gorenstein reasoned that:

       [t]here is a compelling need for Kontilai’s tax returns because Kontilai is not
       offering to produce any other contemporaneous documents from which his
       income can be determined. Other sources, such as CCI’s records or testimony
       from third parties will only demonstrate part of the picture. And it was Kontilai
       who put his income at issue by claiming that he was owed a salary from CCI.
       Moreover, CCI has repeatedly stated that it has no records beyond what is given
       to the SEC.

(citations omitted). Finally, Judge Gorenstein rejected Kontilai’s argument that “[t]he SEC

should be held to an especially high bar here given the language of the recently entered protective

order allowing the SEC to share information and documents with ‘government personnel in

connection with any parallel criminal case,’” because the Court had entered the protective order

with the understanding that Kontilai would be disclosing his tax returns, and directing the

disclosing party to see protection under Fed. R. Civ. P. 26(c) if warranted. This analysis and

ruling are not clearly erroneous or contrary to law.

       Kontilai first objects to the June Order on the ground that Judge Gorenstein adopted an

“unjustifiably narrow reading of Kontilai’s initial briefing” in finding that Kontilai had not raised

the “heightened standard” argument in his initial briefing. He argues that his opposition raised



                                                  3
      Case 1:19-cv-04355-LGS-GWG Document 510 Filed 08/04/20 Page 4 of 7


the argument by “quot[ing] extensively” from Commodity Futures Trading Comm’n v. Thomas

W. Collins, and noting that the SEC “was permitted to question Kontilai” about its allegations and

“seek proper substantiation” if necessary. Kontilai’s argument is unpersuasive; the April Order

addressed and distinguished Commodity Futures Trading Comm’n v. Thomas W. Collins, and it

was not clearly erroneous for the June Order to find that Kontilai’s statement that the SEC is

permitted to question Kontilai about its allegations did not suffice to raise the argument that the

SEC is required to meet a “heightened standard” to successfully compel production of Kontilai’s

tax returns. Kontilai’s attempt to distinguish City of Austin Police Ret. Sys. v. Kinross Gold

Corp. is also unsuccessful; the proposition that a party is “barred from making for the first time in

a motion for reconsideration an argument it could readily have raised when the underlying issue

was being briefed but chose not to do so,” 957 F. Supp. 2d 277, 315 (S.D.N.Y. 2013), is

applicable here.

       Kontilai also argues that Judge Gorenstein’s finding of a “compelling need” was contrary

to law because Judge Gorenstein did not make independent factual findings. But Judge

Gorenstein found that there was a compelling need for the tax returns because other sources “will

only demonstrate part of the picture” and “CCI has repeatedly stated that it has no records beyond

what is given to the SEC.” Kontilai does explain why this finding was incorrect. 1 Kontilai

further argues that Judge Gorenstein should have inquired whether the SEC sought the

information from alternative sources, but fails to demonstrate why such an inquiry is necessary




1
  In an uninvited Reply in support of his Objections, Kontilai argues that a letter motion filed by
CCI seeking an extension of discovery shows that CCI is engaged in extensive third-party
discovery, and the SEC should be required to examine the discovery produced through those
subpoenas prior to seeking production of Kontilai’s tax returns. But nothing in CCI’s letter
shows that the information sought through its third-party discovery would provide the
information sought by the SEC that is contained in Kontilai’s tax returns.

                                                  4
     Case 1:19-cv-04355-LGS-GWG Document 510 Filed 08/04/20 Page 5 of 7


once the Court finds that the information is not available from other sources. The objection is

overruled.

       B.      Real Property Records

       Kontilai’s objection to the June Order granting in part the SEC’s motion for

reconsideration is overruled.

       The April Order denied the SEC’s request to compel certain real property records. The

arguments made in the initial briefing referenced a Temporary Restraining Order (the “TRO”)

issued by the Court in May 2019, requiring Kontilai to produce a sworn accounting of his

accounts, assets and transactions. The parties agreed to modify the TRO after Kontilai sought

relief from production based on an assertion of his Fifth Amendment rights. In July 2019, the

Court issued the proposed amendment to the TRO, which provided that:

       [Kontilai must] produce to the SEC all financial institution or brokerage firm
       statements maintained in the name of any defendant that are in his custody or
       control, all documents in his custody or control evidencing title to real or personal
       property in which any defendant has any direct or indirect beneficial interest, and
       all documents in his custody or control pertaining to defendants’ asset transfer on
       or after April 1, 2014 to other defendants or former or current employees or
       officers of Collector’s Café.

The SEC’s arguments in the initial briefing focused on the fact that Kontilai agreed to the

modification of the TRO without making a Fifth Amendment objection and did not address the

merits of Kontilai’s argument that the requested records are covered by his Fifth Amendment act-

of-production privilege. The April Order accordingly denied the SEC’s motion to compel on the

ground that that the SEC had failed to address the privilege argument entirely. Upon

reconsideration, the June Order “accept[ed] that the SEC acted reasonably in addressing only the

effect of [the TRO] instead of addressing the merits of Kontilai’s Fifth Amendment assertion.”




                                                 5
      Case 1:19-cv-04355-LGS-GWG Document 510 Filed 08/04/20 Page 6 of 7


On that basis, the June Order granted in part the SEC’s motion for reconsideration and allowed

the SEC to “address the merits of Kontilai’s Fifth Amendment argument.”

       Kontilai objects that “[b]y allowing the SEC to raise an argument that it chose not to raise

in its initial briefing, the Magistrate Judge failed to apply the correct legal standard for

reconsideration motions.” But a “court has wide discretion to grant or deny a motion for

reconsideration,” Belfiore v. Procter & Gamble Co., 140 F. Supp. 3d 241, 245 (E.D.N.Y. 2015),

including to “prevent manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL

Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013). “The determination of ‘[w]hether such revision

is appropriate in any given case is within the sound discretion of the trial judge.’” Chartis

Seguros Mexico, S.A. de C.V. v. HLI Rail Rigging, LLC, No. 11 Civ. 3238, 2015 WL 545565, at

*2 (S.D.N.Y. Feb. 9, 2015) (quoting Acha v. Beame, 570 F .2d 57, 63 (2d Cir.1978)). The June

Order finding that “the SEC acted reasonably” in its decision not to brief the Fifth Amendment

argument, and the ruling permitting additional briefing, is not clearly erroneous. 2

       Kontilai further argues that the June Order was internally inconsistent in permitting the

SEC to brief an argument not previously raised, while also denying Kontilai’s motion for

reconsideration on the ground that he had not previously raised the “heightened standard”

argument. But the June Order also addressed Kontilai’s “heightened standard” argument on the

merits and found it lacking. In any event, given the “highly deferential standard of review [in

motions for reconsideration], magistrate judges are afforded broad discretion and reversal is

appropriate only if that discretion is abused.” U1IT4LESS, Inc. v. FedEx Corp., No. 11 Civ.




2
  The Court need not consider the parties’ arguments as to whether Kontilai’s objections on this
issue are premature, since Judge Gorenstein granted the SEC’s motion for reconsideration
following the supplemental briefing on July 24, 2020, and ordered production of certain real
property records.

                                                   6
     Case 1:19-cv-04355-LGS-GWG Document 510 Filed 08/04/20 Page 7 of 7


1713, 2015 WL 13663398, at *1 (S.D.N.Y. Jan. 23, 2015). The Court does not find that Judge

Gorenstein abused his discretion by allowing supplemental briefing.

       III.    Conclusion

       For the reasons above, the Objections are OVERRULED. It is further ORDERED that,

pursuant to the Order at Dkt. No. 382, Kontilai is directed to produce the tax returns within two

business days of the issuance of this order.

Dated: August 4, 2020
       New York, New York




                                                 7
